IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

EVERALD RICHARDS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.
                                        CASE NO. 1D14-0035
WILLIAM EPPS and TRACY
YOUNG,

      Appellees.

_____________________________/

Opinion filed September 23, 2014.

An appeal from the Circuit Court for Alachua County.
James Colaw, Judge.

Everald Richards, pro se, Appellants.

No Appearance for Appellee.




PER CURIAM.

      AFFIRMED.


ROBERTS, MARSTILLER, and SWANSON, JJ., CONCUR.